Case 8:21-cv-00163-DOC-KES Document 19 Filed 02/02/21 Page 1 of 3 Page ID #:71



  1                          UNITED STATES DISTRICT COURT
  2         CENTRAL DISTRICT OF CALIFORNIA - SOUTHERN DIVISION
  3                                      IN ADMIRALTY
  4    IN THE MATTER OF THE                         Case No.: 8:21-cv-00163 -DOC
       COMPLAINT OF TOM KIRKSEY
  5
       AND JAMES TAYLOR, AS                         ORDER OF PUBLICATION
  6    OWNERS OF A 2016 23’ CORRECT                 AND STAY [6]
  7
       CRAFT/NAUTIQUE G23 SUPER
       AIR RECREATIONAL VESSEL,
  8    HIN# CTC64129I516, AZ4203CB,
  9
       FOR EXONERATION FROM OR
  10   LIMITATION OF LIABILITY
  11

  12             WHEREAS Limitation Plaintiffs Tom Kirksey and James Taylor
  13   (hereinafter, the “Limitation Plaintiffs”), owners of the 2016 23-foot Correct
  14   Craft/Nautique G23 Super Air Recreational Vessel (Hull Identification Number:
  15   CTC64129I516, Arizona Registration AZ4203CB, hereinafter, the “Limitation
  16   Vessel”), as identified in the Complaint in Admiralty filed herein (hereinafter,
  17   the “Limitation Complaint”), claim the right of exoneration from or limitation of
  18   liability for any and all claims arising from an accident that occurred on or about
  19   August 4, 2020 on Lake Havasu in in Lake Havasu City, Arizona (hereinafter,
  20   the “Accident”), as more fully described in the Limitation Complaint; and the
  21   Limitation Plaintiffs also stating the facts and circumstances under which
  22   exoneration or limitation is claimed;
  23             NOW, on application of the Limitation Plaintiffs, by counsel,
  24             IT IS HEREBY ORDERED:
  25             That the commencement or prosecution of any actions or suits of any
  26   nature against either the Limitation Plaintiffs or the Limitation Vessel is
  27   enjoined; and further prosecution of any actions heretofore commenced or to be
  28   commenced against the Limitation Plaintiffs, or against property owned,
       Order of Publication and Stay                 1                  Case No. 8:21-cv-00163
       I-1738099.1
Case 8:21-cv-00163-DOC-KES Document 19 Filed 02/02/21 Page 2 of 3 Page ID #:72
Case
Case 8:21-cv-00163-DOC-KES
     8:21-cv-00163-DOC-KES Document
                           Document 6-2
                                    19 Filed
                                        Filed 02/02/21
                                              01/25/21 Page
                                                       Page 33 of
                                                               of 33 Page
                                                                     Page ID
                                                                           ID #:73
                                                                              #:36



  1
       made or who may make a claim against the Limitation Plaintiffs and/or the
  2
       Limitation Vessel arising out of the Accident for which the claims sought to be
  3
       limited arose; and it is further
  4
                     ORDERED that service of this Order as a restraining order be made
  5
       within this District or Court by delivering a copy of this Order to the person or
  6
       persons to be restrained, or to his, her or their respective counsel or attorneys.
  7
                                                   BY THE COURT
  8

  9
                                                   ______________________________
  10                                               United States District Judge for the
  11                                               Central District of California

  12                                                DATED: February 2, 2021
  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
       Order of Publication and Stay                3                    Case No. 8:21-cv-00163
       I-1738099.1
